Citation Nr: 1535268	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-18 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent for the service-connected right foot drop, secondary to the right gluteal injury resulting from gunshot wound.  

2. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), mood disorder not otherwise specified (NOS), and traumatic brain injury (TBI) prior to April 12, 2013 and 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of higher initial ratings for PTSD, mood disorder, and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for loss of use of the right foot; and, there is no evidence that he experiences severe incomplete or complete paralysis of the sciatic nerve.  



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for the Veteran's service-connected right foot drop secondary to the right gluteal injury resulting from gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5167, 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right foot drop, secondary to the right gluteal injury resulting from gunshot wound.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in August 2010, prior to the initial adjudication in July 2011.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in October 2010 and February 2013.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations and opinion were based on a review of the claims file.

Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's right foot drop under Diagnostic Code 5284.  Under Diagnostic Code 5284, for foot injuries, a 10 percent rating is warranted in cases where there are "moderate" symptoms. A 20 percent rating is afforded for "moderately severe" symptoms and a 30 percent rating when symptoms are "severe".  With actual loss of use of the foot, a 40 percent rating will be assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Analysis

By way of history, the issue on appeal was previously characterized as entitlement to an initial rating higher than 40 percent for the service-connected right foot drop, secondary to the right gluteal injury resulting from gunshot wound with residual neurological deficit of right ankle and foot, and right ankle and knee pain secondary to residuals of the right gluteal gunshot wound.  It was rated under Diagnostic Codes 5317-5284.  Diagnostic Code 5317 pertains to injuries to Muscle Group XVII, the pelvic girdle group.  More recently, in a rating decision in June 2013 the RO granted service connection and assigned separate ratings for the following disabilities: chronic lumbar strain (Diagnostic Code 5237), chronic right hip strain with limitation of flexion (Diagnostic Code 5252), chronic right hip strain with impairment of thigh rotation (Diagnostic Code 5253), chronic right knee strain (Diagnostic Code 5260), deep and nonlinear scar of the anterior trunk (Diagnostic Code 7801), superficial nonlinear scar of the right lower extremity (Diagnostic Code 7802), a liner scar of the right lower extremity and anterior trunk (Diagnostic Code 7805), chronic right hip strain with limitation of extension (Diagnostic Code 5251), and special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on the account of loss of use of one foot.  The Veteran did not disagree with the assigned ratings.  As such, the issue currently on appeal is entitlement to an initial rating higher than 40 percent for the service-connected right foot drop, secondary to the right gluteal injury resulting from gunshot wound.  

Service treatment records show that in May 2009 the Veteran was accidentally shot in his sacral area.  He had emergency surgical exploration and embolization, after which he was able to flex his right hip and right knee but was not able to move his toes in his right foot.  The assessment shows that the sciatic nerve appeared to be injured and the tibial and peroneal nerves were damaged.  The records show that the Veteran underwent 11 surgeries since his accident and sustained extensive nerve damage with a right foot drop and muscle atrophy in the right leg.  March 2010 nerve studies show that there was no response from stimulation of the right peroneal, tibial, and sural nerves.  The impression was sensorimotor polyneuropathy of the right lower extremity.

On VA TBI examination in October 2010, while the Veteran was still on active duty, knee jerk and plantar reflexes were normal.  Ankle jerk was absent.  Pain/pinprick in the right foot was absent, and position sense and light touch were decreased.  Motor exam shows knee flexion and extension had active movement against full resistance.  There was total paralysis of right ankle dorsiflexion, plantar flexion, and great toe extension.  There was a right foot drop.  

On VA general examination in October 2010, the muscle symptoms included pain, fatigability, weakness, paralysis, decreased coordination, and uncertainty of movement.  There also was paresthesias and numbness in the right leg.  There was no ankylosis.  Dorsiflexion and plantar flexion in the right ankle was zero.  The Veteran had a right foot drop.  There was a decreased dorsalis pedis pulse and posterior tibial pulse.  Sensory evaluation shows that the sciatic and tibial peroneal nerves were affected.  

On the VA peripheral nerve examination in February 2013, the examiner determined that the Veteran had incomplete paralysis that was moderately severe of the sciatic nerve; incomplete severe paralysis of the common peroneal nerve; incomplete mild paralysis of the superficial peroneal nerve and tibial nerve, moderate incomplete paralysis of the posterior tibial nerve; and complete paralysis of the deep peroneal nerve.

On VA muscle injury examination in February 2013, the examiner determined that the gunshot injury also affected muscle Group XII, pertaining to the foot and leg.  He opined that there was some loss of muscle substance, visible or measurable atrophy, and cardinal signs and symptoms of muscle disability rose to the level of being at most consistent but not consistently severe.  He also indicated that there was no atrophy of muscles groups not in the track of the missile.  Muscle strength testing shows right knee flexion and extension was rated 3/5, and ankle plantar dorsiflexion showed no movement against gravity.  

On VA thoracolumbar spine examination in February 2013 there was no muscle movement in the great toe extension.  Reflex examination of the knee and ankle was normal.  Sensation to light touch was normal in the right anterior, thigh/knee area, and decreased in the lower leg/ankle and foot/toes.  

Based on the evidence of record the Veteran's right foot drop does not more nearly approximate the criteria for a rating higher than 40 for the following reasons.  First, the Veteran already is in receipt of a 40 percent rating under Diagnostic Code 5284, which is the maximum rating available under that code.  The Board also notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  Amputation of the foot warrants a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5167.  Compensation for the right foot disability shall thereby not exceed 40 percent. 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5167.  

Next, on VA examination in February 2013 the examiner opined that the right gluteal gunshot injury also affected muscle group XII.  Diagnostic Code 5312 contemplates muscles of the foot and leg and provides for evaluations for disability of Muscle Group XII.  The function of these muscles include dorsiflexion, extension of toes, and stabilization of arch.  The highest rating available under Diagnostic Code 5312 is 30 percent.  A separate rating under this Code is not warranted as the Veteran is rated 40 percent under Diagnostic Code 5284.  Both Diagnostic Code 5284 and 5312 pertain to the function of the foot.   To assign an additional rating under Diagnostic Code 5312 would constitute pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994 (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Thus further consideration under Diagnostic Code 5312 is not warranted.  

As for neurological impairment, the evidence shows that the nerves affected by the right gluteal gunshot injury included the sciatic nerve, common peroneal nerve, superficial peroneal nerve, tibial nerve, posterior tibial nerve, and deep peroneal nerve.  See, e.g., February 2013 VA examination.  However with the exception of the sciatic nerve rated under Diagnostic Code 8520, the other applicable rating codes, consisting of Diagnostic Codes 8521- 8525, provide a rating no higher than 40 percent.  The Board notes that the Veteran is also in receipt of separate compensable ratings for multiple disabilities of his lower right extremity that are not included in his right foot drop disability.

Diagnostic Code 8520 is the most analogous Diagnostic Code because the Veteran's functions and anatomical localization and symptoms are closely related to the impairment caused by the sciatic nerve.  See 38 C.F.R. § 4.20.  Thus, all the Veteran's neurological symptoms will be considered under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement.  38 C.F.R. § 4.124a.

The evidence of record does not more nearly approximate the criteria for severe incomplete paralysis or complete paralysis of the sciatic nerve to warrant higher ratings of 60 percent and 80 percent under Diagnostic Code 8520.  On VA peripheral nerve examination in February 2013, the examiner determined that the Veteran had incomplete paralysis of the sciatic nerve that was moderately severe, which warrants a 40 percent rating under Diagnostic Code 8520.  His findings are consistent with the other evidence of record, which show that although the Veteran had muscular atrophy he did not have severe muscular atrophy.  On VA muscle injury examination in February 2013, after examining the Veteran and reviewing the claims file the examiner indicated that there was no atrophy of muscle groups not in the track of the missile.  He opined that there was some loss of muscle substance, visible or measurable atrophy, and cardinal signs and symptoms of muscle disability rose to the level of being at most consistent but not consistently severe.  Furthermore although the Veteran had a right foot drop, he was able to flex and extends his right knee.  See, e.g., May 2009 service treatment record, October 2010 VA TBI examination, and February 2013 VA muscle injury examination.  Reflex examination of the right knee and ankle was normal.  See, e.g., October 2010 VA TBI examination, and February 2013 VA thoracolumbar examination.  

Lastly, separate neurological ratings are not warranted as the Veteran's neurological symptoms have been considered in the 40 evaluation assigned under Diagnostic Code 5284.  The VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated.  See VAOPGCPREC 9-98.  

The Board has also considered the Veteran's lay statements that describe pain and discomfort in his right foot.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a higher rating nor any additional separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

Thus, for the entire appeal period the preponderance of the evidence is against an initial rating higher than 40 percent for right foot drop, secondary to the right gluteal injury resulting from gunshot wound.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right foot drop.  The rating assigned to the service-connected right foot drop contemplates pain, weakness, neurological impairment, and other functional limitations.  Moreover, the Veteran has been awarded separate ratings for disabilities of his low back, right hip, right knee, residual scarring, and SMC for loss of use of the foot.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the evidence shows that the Veteran has been working.  On VA psychiatric examination in March 2013 the examiner noted that the Veteran was enrolled in school to be a physical therapy assistant.  Although he was not working at the time of the examination, before returning to school the Veteran was working part time jobs in the construction field.  The Veteran has not contended that during the appeal period he has been unemployed due to his service-connected right foot drop.  Thus the issue of TDIU is not before the Board.  


ORDER

An initial rating higher than 40 percent for right foot drop, secondary to the right gluteal injury resulting from gunshot wound, is denied.  


REMAND

In March 2011, a VA psychologist stated he was unable at that time to delineate which psychiatric/cognitive symptoms were related to PTSD and which were associated with TBI.  He explained that it was far better to treat the PTSD/depressive spectrum symptoms and then evaluate the cognitive disorder associated with TBI to obtain a better understanding of which deficits are related to TBI.  Subsequently, on VA PTSD examination in March 2013 the examiner opined that it was not possible to differentiate which cognitive symptoms were related to PTSD versus TBI because the Veteran's TBI was related to exposure to explosions during service as was his PTSD.  

The Veteran has requested that he be rated separately for PTSD and TBI.  As he pointed out, the March 2013 VA examiner's opinion was flawed as the rules against pyramiding, stipulated in 38 C.F.R. § 4.14, apply to overlapping symptomatology and not to the origin of the injury.  See October 2014 brief filed by the Veteran's former representative.  

Thus the March 2013 VA examination is inadequate as diseases may share a common origin but different symptoms and the March 2011 examiner explained how TBI symptoms could be separated from PTSD symptoms.  For these reasons the March 2013 opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination with an appropriate examiner to determine the severity of his PTSD, mood disorder, and TBI.  The claims folder must be made available to the examiner.  The examination report should reflect that the claims folder was reviewed.  After reviewing the claims folder and examining the Veteran the examiner is asked to do the following:

a.) Address what emotional/behavioral and cognitive dysfunctions are related to the Veteran's TBI and which are distinctly related to his PTSD and mood disorder.  If the PTSD/mood disorder symptoms and TBI symptoms cannot be clearly separated the examiner should opine which disorder provides a better assessment of the Veteran's impairment.  

b.) Provide an opinion concerning the current degree of social and industrial impairment resulting from both the service-connected PTSD and mood disorder along with a GAF score with an explanation of the significance of the score assigned. 

c.) Conduct a TBI protocol examination to determine the current nature and severity of the Veteran's TBI residuals.  The claims file must be reviewed by the examiner in conjunction with the examination, and any necessary tests or studies should be completed.  All pertinent findings should be described in detail. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Thereafter, readjudicate the issue of an initial rating higher than 30 percent for PTSD and mood disorder (NOS) and TBI prior to April 12, 2013 and 40 percent thereafter.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


